May 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                              IN THE MATTER OF R.R.

NO. 14-10-01233-CV
                               ____________________



      This cause, an appeal from the judgment adjudicating the appellant, R.R., as a
delinquent, signed October 13, 2010, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We further order this decision certified below for observance.